         Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 JOHN BAKER, individually and on behalf of
 all others similarly situated,
                        Plaintiff,                    Case No. 1:20-cv-10284-DPW
 v.
                                                      FIRST AMENDED CLASS ACTION
 PALMCO ADMINISTRATION, LLC d/b/a                     COMPLAINT
 INDRA ENERGY, a New York limited
 liability company, PALMCO POWER PA,
 LLC d/b/a INDRA ENERGY, a                            JURY TRIAL DEMANDED
 Pennsylvania limited liability company, and
 PALMCO ENERGY PA, LLC d/b/a
 INDRA ENERGY, a Pennsylvania limited
 liability company, PALMCO ENERGY MA,
 LLC d/b/a INDRA ENERGY, a
 Massachusetts limited liability company,
 PALMCO POWER MA, LLC d/b/a
 INDRA ENERGY, a Massachusetts limited
 liability company,
                        Defendants.


                     FIRST AMENDED CLASS ACTION COMPLAINT

       Plaintiff John Baker (“Plaintiff” or “Baker”) brings this First Amended Class Action
Complaint against Defendants Palmco Administration, LLC d/b/a Indra Energy, (“Palmco”),
Palmco Power PA, LLC d/b/a Indra Energy (“Palmco Power PA”), Palmco Energy PA, LLC
d/b/a Indra Energy (“Palmco Energy PA”), Palmco Power MA, LLC d/b/a Indra Energy
(“Palmco Power MA”), and Palmco Energy MA, LLC d/b/a Indra Energy (“Palmco Energy
MA”) (collectively “Indra Energy”) to stop Indra Energy’s practice of placing calls, including
pre-recorded calls, to consumers who are registered on the National Do Not Call Registry and
who have demanded that Indra Energy stop calling, and to obtain redress for all persons similarly
injured by Indra Energy’s conduct. Plaintiff also seeks an award of statutory damages to the
members of the Classes, plus court costs and reasonable attorneys’ fees. Plaintiff, for his First
Amended Complaint, alleges as follows upon personal knowledge as to himself and his own acts


                                                 1
         Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 2 of 15




and experiences, and, as to all other matters, upon information and belief, including investigation
conducted by his attorneys.
                                             PARTIES
       1.       Plaintiff Baker is a natural person over the age of eighteen (18) and is a citizen of
Massachusetts. He resides in West Yarmouth, Barnstable County, Massachusetts.
       2.       Defendant Palmco Administration, LLC is a limited liability company organized
and existing under the laws of the State of New York, with its principal place of business located
at 8751 18th Avenue, Brooklyn, New York 11214. Palmco Administration, LLC does business
as Indra Energy.
       3.       Defendant Palmco Power PA, LLC is a limited liability company organized and
existing under the laws of the State of Pennsylvania, with its principal place of business located
at 8751 18th Avenue, Brooklyn, New York 11214. Palmco Power PA, LLC does business as

Indra Energy.
       4.       Defendant Palmco Energy PA, LLC is a limited liability company organized and
existing under the laws of the State of Pennsylvania, with its principal place of business located
at 8751 18th Avenue, Brooklyn, New York 11214. Palmco Energy PA, LLC does business as
Indra Energy.
       5.       Defendant Palmco Power MA, LLC is a limited liability company organized and
existing under the laws of the State of Massachusetts, with its principal place of business located
at 8751 18th Avenue, Brooklyn, New York 11214. Palmco Power MA, LLC does business as
Indra Energy.
       6.       Defendant Palmco Energy MA, LLC is a limited liability company organized and
existing under the laws of the State of Massachusetts, with its principal place of business located
at 8751 18th Avenue, Brooklyn, New York 11214. Palmco Energy MA, LLC does business as

Indra Energy.
                                   JURISDICTION & VENUE


                                                  2
         Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 3 of 15




       7.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq.,
a federal statute. This Court also has jurisdiction under the Class Action Fairness Act, 28 U.S.C.
§ 1332 (“CAFA”), because the alleged Class consists of over 100 persons, there is minimal
diversity, and the claims of the class members when aggregated together exceeds $5 million.
Further, none of the exceptions to CAFA applies.
       8.      This Court has personal jurisdiction over the defendants because they solicit
significant business in this District, have entered into business contracts in this District, and a
significant portion of the unlawful conduct alleged in this First Amended Complaint occurred in,
was directed to, and/or emanated from this District.
       9.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because a significant portion of
the wrongful conduct giving rise to this case occurred in, and/or was directed to this District.

                             COMMON ALLEGATIONS OF FACT
       10.     Defendants collectively act as an energy company offering electricity and natural
gas plans under the fictitious name Indra Energy. Further, all defendants share the same principal
office location, and, on information and belief, all of the defendants are managed by the same
managing member, Robert Palmese.
       11.     Consequently, for the purposes of this First Amended Class Action Complaint, all
defendants will be referred to as the singular entity, Indra Energy.
       12.     Unfortunately for consumers, Indra Energy cast its marketing net too wide. That
is, in an attempt to promote its business and to generate leads for its energy products, Indra
Energy conducted (and continues to conduct) a wide scale telemarketing campaign and
repeatedly makes unsolicited telemarketing phone calls to residential landline telephones which
appear on the National Do Not Call Registry—all without securing prior express consent, and
even after consumers ask that the calls stop. Such conduct violates the Telephone Consumer
Protection Act, 47 U.S.C. § 227 et seq. (the “TCPA”).


                                                   3
         Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 4 of 15




       13.     The Telephone Consumer Protection Act 47 U.S.C. § 227, et seq. (“TCPA”) and
its implementing regulations, 47 C.F.R. §64.1200, et seq. prohibit companies and persons, such
as Indra Energy, from placing multiple, repeated calls to persons who have listed their phone
numbers on the national Do Not Call registry.
       14.     In an effort to obtain leads for Indra Energy’s services, Indra Energy made (or
directed to be made on its behalf) repeated calls to the telephones of Plaintiff and other members
of the Classes without first obtaining express consent to do so—in violation of the TCPA.
       15.     The TCPA was enacted to protect consumers from unauthorized calls exactly like
those alleged in this First Amended Complaint—calls placed to numbers without prior express
written consent to persons who listed their phone numbers on the Do Not Call list.
       16.     By making the unauthorized calls at issue in this First Amended Complaint, Indra
Energy caused Plaintiff and the members of the Classes actual harm and cognizable legal injury.

This includes the aggravation and nuisance and invasions of privacy that result from the receipt
of such calls as well as a loss of value realized for any monies that consumers paid to their
carriers for the receipt of such calls. Furthermore, the calls interfered with and interrupted
Plaintiff’s and the other class members’ use and enjoyment of their phones, including the related
data, software, and hardware components. Indra Energy also injured the Plaintiff and class
members by causing wear and tear on their phones.
       17.     At no time did Indra Energy obtain prior express consent from Plaintiff and the
class members orally or in writing to receive calls from Indra Energy notwithstanding the
presence of their phone numbers on the Do Not Call list and notwithstanding them asking Indra
Energy to stop calling.
       18.     Indra Energy knowingly made, and continues to make, telemarketing calls to
numbers on the Do Not Call list without the prior express consent of the recipients. As such,
Indra Energy not only invaded the personal privacy of Plaintiff and members of the putative
Classes, it also intentionally and repeatedly violated the TCPA.


                                                  4
         Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 5 of 15




       19.     Indra Energy was, and is, aware that calls described herein were made to
consumers like Plaintiff who have not consented to receive them.
       20.     To the extent any third party made the calls, the third party acted on behalf of
Indra Energy, at Indra Energy’s direction and control, for Indra Energy’s knowing benefit, and
with Indra Energy’s approval. Indra Energy ratified the making of any such calls.
       21.     To redress these injuries, Plaintiff, on behalf of himself and Classes of similarly
situated individuals, bring this suit under the TCPA, which prohibits unsolicited calls to
telephones registered on the Do Not Call list.
       22.     On behalf of the Classes, Plaintiff seeks an injunction requiring Indra Energy to
cease all unauthorized calling activities to persons registered on the Do Not Call list and an
award of statutory damages to the class members, together with pre- and post-judgment interest,
costs and reasonable attorneys’ fees.

                         FACTS SPECIFIC TO PLAINTIFF BAKER
       23.     Plaintiff Baker is the subscriber to and customary user of the residential landline
telephone number ending in 2748.
       24.     Plaintiff Baker registered the relevant telephone number on the National Do Not
Call Registry on November 8, 2015.
       25.     Plaintiff has received repeated calls from Indra Energy to the telephone number
ending in 2748, including calls placed by Indra Energy from the telephone number (888) 269-
7397, for months.
       26.     This includes calls from Indra Energy, received from the number (888) 269-7397,
on:
               -    December 2, 2019 at 9:13 a.m.
               -    December 6, 2019 at 3:58 a.m.
               -    December 9, 2019 at 9:16 a.m.
               -    December 10, 2019 at 9:30 a.m.
               -    December 11, 2019 at 9:22 a.m.
                                                 5
         Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 6 of 15




       27.     In addition to the calls listed in Paragraph 26, Plaintiff received multiple
additional calls from Indra Energy. On some of the calls, Plaintiff requested that the calls stop.
The stop requests were made at least 30 days before the December 2019 calls were made to
Plaintiff. Specifically, Plaintiff received pre-recorded calls from Indra Energy on October 21,
2019 (from the number 210-625-5255), October 23, 2019 (from the number 562-297-8595), and
on November 30, 2019 (from the number 339-333-8771).
       28.     Plaintiff does not have a relationship with Indra Energy of any kind. He has never
provided his telephone number directly to Indra Energy and has never requested that Indra
Energy place any calls to him. Plaintiff has never provided any form of prior express written or
oral consent to receive calls from or on behalf of Indra Energy despite listing his number on the
National Do Not Call Registry. He has no business or other relationship with Indra Energy.
                               CLASS ACTION ALLEGATIONS

       29.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)
and Rule 23(b)(3) on behalf of himself and three nationwide classes defined as follows:

       Do Not Call Registry Class: All persons in the United States who from four years
       prior to the filing of the initial complaint in this action to the present: (1) Indra
       Energy, or a third person acting on behalf of Indra Energy, called more than one
       time on his/her telephone; (2) within any 12-month period; (3) where the telephone
       number had been listed on the National Do Not Call Registry for at least thirty days;
       (4) for the purpose of selling Indra Energy’s products and services; and (5) for
       whom Indra Energy claims it obtained prior express consent in the same manner as
       Indra Energy claims it supposedly obtained prior express consent to call the
       Plaintiff.
       Stop Call DNC Registry Class: All persons in the United States who (1) from the
       date four years prior to the filing of this Complaint through the date notice is sent
       to the Class; (2) Indra Energy, or a third person acting on behalf of Indra Energy,
       called; (3) on the person’s telephone; (4) more than one time during any 12-month
       period; (5) where the person’s telephone number had been listed on the National
       Do No Call Registry for at least thirty (30) days; (6) for the same purpose as Indra
       Energy called Plaintiff; (7) who requested that Indra Energy stop calling them; and
       (8) who received at least one additional call from Indra Energy at least thirty (30)
       days after requesting that Indra Energy not call them again.

       Prerecorded No Consent Class: All persons in the United States who from four
       years prior to the filing of this action (1) Indra Energy (or an agent acting on behalf

                                                 6
          Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 7 of 15



        of Indra Energy) called (2) using a prerecorded voice message, and (3) for whom
        Indra Energy claims (a) it obtained prior express written consent in the same
        manner as Indra Energy claims it supposedly obtained prior express written consent
        to call Plaintiff, or (b) it did not obtain prior express written consent.
        30.     The following people are excluded from the Classes: (1) any Judge or Magistrate
presiding over this action and members of their families; (2) Indra Energy, Indra Energy’s
subsidiaries, parents, successors, predecessors, and any entity in which the Indra Energy or its
parents have a controlling interest and its current or former employees, officers and directors; (3)
persons who properly execute and file a timely request for exclusion from the Classes; (4)
persons whose claims in this matter have been finally adjudicated on the merits or otherwise
released; (5) Plaintiff’s counsel and Indra Energy’s counsel; and (6) the legal representatives,
successors, and assignees of any such excluded persons. Plaintiff anticipates the need to amend
the class definition following appropriate discovery.
        31.     Numerosity: The exact number of members within each Class is unknown and
not available to Plaintiff at this time, but it is clear that individual joinder is impracticable. On
information and belief, Indra Energy has placed calls to thousands of consumers who fall into the
defined Classes. Members of the Classes can be objectively identified through reference to Indra
Energy’s records, consumer phone records, and other evidence to be gained in discovery.
        32.     Typicality: Plaintiff’s claims are typical of the claims of other members of the
Classes, in that Plaintiff and the members of the Classes sustained damages arising out of Indra

Energy’s uniform wrongful conduct.
        33.     Adequate Representation: Plaintiff will fairly and adequately represent and
protect the interests of the Classes, and they have retained counsel competent and experienced in
complex class actions. Plaintiff has no interests antagonistic to those of the Classes, and Indra
Energy has no defenses unique to Plaintiff.
        34.     Commonality and Predominance: There are many questions of law and fact
common to the claims of Plaintiff and the Classes, and those questions predominate over any




                                                   7
         Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 8 of 15




questions that may affect individual members of the Classes. Common questions for the Classes
include, but are not necessarily limited to the following:
                (a)     Whether Indra Energy’s conduct violated the TCPA;
                (b)     Whether Indra Energy systematically made unsolicited telephone calls to
                consumers using an artificial or pre-recorded voice and to consumers whose
                telephone numbers were registered with the National Do Not Call Registry;
                (c)     Whether Indra Energy made unsolicited telephone calls to consumers
                whose telephone numbers were registered with the National Do Not Call Registry
                after consumers asked that the calls stop;
                (d)     Whether any third party made the calls and, if so, whether Indra Energy is
                liable for such calls;
                (e)     Whether the Plaintiff and the other members of the Classes are entitled to

                statutory damages; and
                (f)     Whether Indra Energy acted willfully so as to require an award of treble
                damages.
        35.     Superiority: This case is also appropriate for class certification because class
proceedings are superior to all other available methods for the fair and efficient adjudication of
this controversy. Joinder of all parties is impracticable, and the damages suffered by the
individual members of the Classes will likely be relatively small, especially given the burden and
expense of individual prosecution of the complex litigation necessitated by Indra Energy’s
actions. Thus, it would be virtually impossible for the individual members of the Classes to
obtain effective relief from Indra Energy’s misconduct. Even if class members could sustain such
individual litigation, it would still not be preferable to a class action, because individual litigation
would increase the delay and expense to all parties due to the complex legal and factual
controversies presented in this First Amended Complaint. By contrast, a class action presents far
fewer management difficulties and provides the benefits of single adjudication, economy of


                                                   8
           Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 9 of 15




scale, and comprehensive supervision by a single Court. Economies of time, effort and expense
will be fostered and uniformity of decisions ensured.
          36.    Conduct Similar Towards All Class Members: By committing the acts set forth
in this pleading, Indra Energy has acted or refused to act on grounds substantially similar
towards all members of the Classes so as to render certification of the Classes for final injunctive
relief and corresponding declaratory relief appropriate under Rule 23(b)(2).

                                 FIRST CAUSE OF ACTION
                        Violation of the TCPA, 47 U.S.C. § 227, et seq.
                   (On behalf of Plaintiff and the Do Not Call Registry Class)
          37.    Plaintiff incorporates by reference the foregoing allegations as if fully set forth
herein.
          38.    47 U.S.C. § 227(c) provides that any “person who has received more than one
telephone call within any 12-month period by or on behalf of the same entity in violation of the
regulations prescribed under this subsection may” bring a private action based on a violation of
said regulations, which were promulgated to protect telephone subscribers’ privacy and their
right to avoid receiving telephone solicitation to which they object.
          39.    The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o
person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber
who has registered his or her telephone number on the national do-not-call registry of persons
who do not wish to receive telephone solicitations that is maintained by the federal government.”
          40.    47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any
person or entity making telephone solicitations or telemarketing calls to wireless telephone
numbers to the extent described in the Commission’s Report and Order, CG Docket No. 02-278,
FCC 03-153, ‘Rules and Regulations Implementing the Telephone Consumer Protection Act of
1991,’” which the Report and Order, in turn, provides as follows:

          The Commission’s rules provide that companies making telephone solicitations to
          residential telephone subscribers must comply with time of day restrictions and
          must institute procedures for maintaining do-not-call lists. For the reasons

                                                   9
          Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 10 of 15



         described above, we conclude that these rules apply to calls made to wireless
         telephone numbers. We believe that wireless subscribers should be afforded the
         same protections as wireline subscribers.1

         35.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate
any call for telemarketing purposes to a residential telephone subscriber unless such person or
entity has instituted procedures for maintaining a list of persons who request not to receive
telemarketing calls made by or on behalf of that person or entity. The procedures instituted must
meet the following minimum standards:

                 (1) Written policy. Persons or entitles making calls for telemarketing
                 purposes must have a written policy, available upon demand, for
                 maintaining a do-not-call list.

                 (2) Training of personnel engaged in telemarketing. Personnel engaged in
                 any aspect of telemarketing must be informed and trained in the existence
                 and use of the do-not-call list.

                 (3) Recording, disclosure of do-not-call requests. If a person or entity
                 making a call for telemarketing purposes (or on whose behalf such a call
                 is made) receives a request from a residential telephone subscriber not to
                 receive calls from that person or entity, the person or entity must record
                 the request and place the subscriber’s name, if provided, and telephone
                 number on the do-not-call list at the time the request is made. Persons or
                 entities making calls for telemarketing purposes (or on whose behalf such
                 calls are made) must honor a residential subscriber’s do-not-call request
                 within a reasonable time from the date such request is made. This period
                 may not exceed thirty days from the date of such request . . . .

                 (4) Identification of sellers and telemarketers. A person or entity making a
                 call for telemarketing purposes must provide the called party with the name
                 of the individual caller, the name of the person or entity on whose behalf
                 the call is being made, and a telephone number or address at which the
                 person or entity may be contacted. The telephone number provided may
                 not be a 900 number or any other number for which charges exceed local
                 or long distance transmission charges.




1
    68 Fed. Reg. 44143, 44166 (July 25, 2003).
                                                  10
        Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 11 of 15



               (5) Affiliated persons or entities. In the absence of a specific request by the
               subscriber to the contrary, a residential subscriber’s do-not-call request
               shall apply to the particular business entity making the call (or on whose
               behalf a call is made), and will not apply to affiliated entities unless the
               consumer reasonably would expect them to be included given the
               identification of the caller and the product being advertised.

               (6) Maintenance of do-not-call lists. A person or entity making calls for
               telemarketing purposes must maintain a record of a consumer’s not to
               receive further telemarketing calls. A do-not-call request must be honored
               for 5 years from the time the request is made.

       36.     Indra Energy violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be
initiated, telephone solicitations to telephone subscribers like the Plaintiff and the Do Not Call
Registry Class members who registered their respective telephone numbers on the National Do
Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is
maintained by the federal government. These consumers requested to not receive calls from
Indra Energy, as set forth in 47 C.F.R. § 64.1200(d)(3).

       37.     Indra Energy made multiple unsolicited telephone calls to Plaintiff and the other
members of the Do Not Call Registry Class within a 12-month period without their prior express
consent to receive such calls. Plaintiff and other members of the Class never provided any form
of consent to receive telephone calls from Indra Energy, and Indra Energy does not have a
current record of consent to place telemarketing calls to them.
       38.     Indra Energy violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call
Registry Class received more than one telephone call in a 12-month period made by or on behalf
of Indra Energy in violation of 47 C.F.R. § 64.1200, as described above. As a result of Indra
Energy’s conduct as alleged herein, Plaintiff and the other members of the Classes suffered
actual harm and, under 47 U.S.C. § 227(c), are each entitled, inter alia, to receive up to $500 in
damages for such violations of 47 C.F.R. § 64.1200.




                                                 11
         Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 12 of 15




        39.     To the extent Indra Energy’s misconduct is determined to be willful and knowing,
the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages
recoverable by the members of the Do Not Call Registry Class.

                                SECOND CAUSE OF ACTION
                               Violation of 47 U.S.C. § 227 et seq.
                 (On behalf of Plaintiff and the Stop Call DNC Registry Class)

        40.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        41.     Plaintiff and other members of the Stop Call DNC Registry Class expressly

requested that Indra Energy no longer place calls to them, after which Indra Energy failed to

place Plaintiff and other members of the Stop Call DNC Registry Class on Indra Energy’s

internal do-not-call list (or failed to do so within a reasonable time period).

        42.     More than thirty days following Plaintiff and the other members of the Stop Call

DNC Registry Class’ express requests to not receive calls from Indra Energy, Indra Energy

placed additional telemarketing calls seeking to sell its goods or services to them in contradiction

of their requests not to be called.

        43.     Indra Energy violated 47 C.F.R. § 64.1200 (d) by initiating calls for telemarketing

purposes to telephone subscribers, such as Plaintiff, without instituting procedures that comply

with the regulatory minimum standards for maintaining a list of persons who request not to

receive telemarketing calls from them. This includes the failure to have a written policy available

upon demand for maintaining a do-not-call list and a failure to train their personnel involved in

telemarketing in the existence and use of such a policy or list.

        44.     Indra Energy violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Stop Call

DNC Registry Class received more than one telephone call within a 12-month period made by or

on behalf of the Indra Energy in violation of 47 C.F.R. § 64.1200, as described above. As a result


                                                  12
           Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 13 of 15



of Indra Energy’s conduct as alleged herein, Plaintiff and the Stop Call Registry DNC Class

suffered actual damages, an invasion of their privacy, and, under 47 U.S.C. § 227(c), are each

entitled to, inter alia, up to $500 in damages for such violations of 47 C.F.R. § 64.1200.

          45.    In the event that Indra Energy’s misconduct is determined to be willful and

knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory

damages recoverable by the members of the Stop Call Registry DNC Class.

                                 THIRD CAUSE OF ACTION
                                 (Violation of 47 U.S.C. § 227)
                 (On Behalf of Plaintiff and the Prerecorded No Consent Class)
          46.    Plaintiff repeats and realleges paragraphs 1 through 45 of this Complaint and
incorporates them by reference.
          47.    Indra Energy and/or its agents transmitted unwanted solicitation telephone calls to
Plaintiff and the other members of the Prerecorded No Consent Class using a prerecorded voice
message.
          48.    These prerecorded voice calls were made en masse without the prior express
written consent of the Plaintiff and the other members of the Prerecorded No Consent Class.
          49.    Indra Energy has, therefore, violated 47 U.S.C. §§ 227(b)(1)(A)(iii), (b)(1)(B). As
a result of Indra Energy’s conduct, Plaintiff and the other members of the Prerecorded No
Consent Class are each entitled to a minimum of $500 in damages, and up to $1,500 in damages,

for each violation.
                                      PRAYER FOR RELIEF
          WHEREFORE, Plaintiff, on behalf of himself and the Classes, pray for the following
relief:
                 A.      An order certifying the Classes as defined above, appointing Plaintiff as
          the representative of the Classes and appointing their counsel as Class Counsel;




                                                  13
       Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 14 of 15




              B.       An award of actual monetary loss from such violations or the sum of five
      hundred dollars ($500.00) for each violation, whichever is greater all to be paid into a
      common fund for the benefit of the Plaintiff and the Class Members;
              C.       An award of trebled damages if willful or knowing violations are shown;
              D.       An order declaring that Indra Energy’s actions, as set out above, violate
      the TCPA;
              E.       An award of pre- and post-judgment interest;
              F.       An award of reasonable attorneys’ fees and costs to be paid out of the
      common fund prayed for above; and
              G.       Such other and further relief that the Court deems reasonable and just.
                                        JURY DEMAND
      Plaintiff requests a trial by jury of all claims that can be so tried.


                                              Respectfully submitted,

Dated: March 7, 2020                          JOHN BAKER individually and on behalf of all
                                              others similarly situated,


                                              By: _/s/ J. Steven Foley
                                                      One of Plaintiff’s Attorneys

                                              J. Steven Foley
                                              Law Office of J. Steven Foley
                                              100 Pleasant Street #100
                                              Worcester, Massachusetts 01609
                                              Telephone: 508-754-1042
                                              Facsimile: 508-739-4051

                                              Steven L. Woodrow*
                                              swoodrow@woodrowpeluso.com
                                              Patrick H. Peluso*
                                              ppeluso@woodrowpeluso.com
                                              Stephen A. Klein*
                                              sklein@woodrowpeluso.com
                                              Woodrow & Peluso, LLC
                                              3900 East Mexico Ave., Suite 300
                                                 14
Case 1:20-cv-10284-DPW Document 4 Filed 03/07/20 Page 15 of 15



                             Denver, Colorado 80210
                             Telephone: (720) 213-0675
                             Facsimile: (303) 927-0809

                             Attorneys for Plaintiff and the Class

                      * Pro Hac Vice Application to be filed




                               15
